Citation Nr: 1243062	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1965 to December 1967.  He served in the Republic of Vietnam and his military decorations include the Purple Heart Medal for wounds received in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.  (During the course of this claim, the Veteran withdrew his appeal for service connection for left ear hearing loss in June 2009, and now seeks only VA compensation for unilateral, right ear hearing loss.)

The Veteran, accompanied by his representative, presented oral testimony before the undersigned Veterans Law Judge in a June 2009 videoconference hearing.  A transcript of this hearing has been obtained and associated with Veteran's claims file for the Board's review and consideration.

In September 2010, the Board remanded, inter alia, the hearing loss issue to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  Following this development, the denial of service connection for hearing loss of the right ear was confirmed in a September 2011 rating decision/supplemental statement of the case.  The case was returned to the Board in October 2011 and the Veteran now continues his appeal.  


FINDINGS OF FACT

1.  Hearing loss of the right ear that objectively met the criteria for a disability for VA compensation purposes was clinically demonstrated during the pendency of the claim from November 2, 2007 to February 28, 2008.  

2.  The clinical evidence does not otherwise demonstrate that the Veteran's right ear objectively met VA's criteria for hearing loss at any other time either prior to the November 2, 2007 examination or during objective audiological examinations conducted on and since February 29, 2008.

3.  On review of the record in its entirety, to include the Veteran's history of in-service noise exposure and experiencing hearing loss since service, a VA audiologist determined that any current right ear hearing loss that the Veteran experiences is not related to his active service.


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

Before addressing the merits of the issue of entitlement to service connection, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April and May 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2008.  Nothing more was required.  

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

In this regard, the Board observes that the claimant's service treatment records and relevant private and VA clinical records for the period from 1967 to 2010 have been obtained and associated with the claims file.  VA has also provided the Veteran with VA audiology examinations in November 2007, February 2008, and October 2010.  The October 2010 audiology examination provided a nexus opinion addressing the hearing loss claim at issue, incorporating the objective findings obtained in all prior examinations of record, including the Veteran's service treatment records.  The audiologist who conducted the October 2010 examination had opportunity to review the Veteran's claims file and her nexus opinion addressing the relationship between the Veteran's military service and the claimed right ear hearing loss at issue is supported by an objective rationale based on her review of the Veteran's pertinent clinical history.  Thus, the Board finds no defect in the aforementioned examinations of record and the nexus opinion obtained in October 2010; they are deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran and his representative have indicated that there are no outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issue on appeal that have not already been obtained, or at the very least been subjected to good faith attempts on part of VA to obtain them.  The Board finds that the RO/AMC has substantially complied with the Board's instructions regarding the evidentiary development ordered in its prior remand of September 2010; no further remand for corrective action is therefore necessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, no further expenditure of VA effort and resources is warranted to develop the evidence.  The Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issue of entitlement to service connection for hearing loss of the right ear, and that no additional development is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection, generally.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2012)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of subjectively perceived diminished hearing in service will permit service connection for hearing loss as a chronic disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  (In this regard, the Board notes that the Veteran is presently service connected for multiple disabilities, including tinnitus, chronic headaches, and a scar of the posterior cervical spine that is a residual of a shell fragment wound.) 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Entitlement to service connection for unilateral hearing loss of the right ear.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz are 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

For combat veterans, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d) (2012). 

The Veteran's service medical records show that on enlistment examination in December 1965, his ears and tympanic membranes were normal on clinical evaluation and that he denied having any medical history of hearing loss.  Audiological evaluation revealed pure tone thresholds, in decibels (converted by the Board from the older ASA standard to the current ISO standard used by VA), which reflect normal hearing for VA purpose and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
10
LEFT
20
15
15
N/A
10

The Veteran's service records show that he served on active duty in the United States Marine Corps as a mortar man.  His military decorations include the Purple Heart Medal, which reflects that he sustained wounds while engaged in armed combat with enemy forces.  His statements indicate that he was routinely exposed to loud noise from operating small arms and mortars without using hearing protection, which is consistent with his combat service.  The Board therefore concedes that the Veteran was exposed to acoustic trauma from serving in proximity to weapons during active duty.  

The Veteran's service medical records show no treatment for complaints of hearing problems throughout his period of active duty.  The report of his November 1967 separation medical examination shows that the Veteran's ears and tympanic membranes were clinically normal.  Although an audiological evaluation was not performed at separation, he was administered a simple hearing test that shows scores of 15/15 on whispered and spoken voice testing, bilaterally, which was deemed by the military examiners to represent normal hearing.  The Veteran was honorably discharged from active duty in early December 1967.

The report of a December 1967 VA examination, which was conducted very shortly after the Veteran's separation from active duty, shows that his ears and tympanic membranes were normal and that no hearing loss was noted by the examining clinician.  The Veteran also made no complaint of hearing loss at that time.

In January 2001, over 30 years after the Veteran's separation from service, he underwent a private audiological examination that was conducted by a physician.  The examination revealed, as relevant, that the Veteran's right ear had normal hearing in his low and middle frequencies and only mild high tone sensorineural hearing loss.  His word recognition test score was 100 percent for his right ear.  The examiner determined that the Veteran was not a good candidate for hearing aids because his "hearing is too good in the low and middle frequencies," bilaterally, at the time.  No reference was made to the Veteran's active service.

In March 2007, the Veteran filed his current claim for service connection for hearing loss, nearly 40 years after his separation from service.  Pursuant to his claim, he was provided with a VA audiological examination in November 2007, which revealed pure tone thresholds in his right ear, in decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
45

Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 88 percent in the right ear.

Thereafter, the earliest subsequent audiological assessment of the Veteran's hearing acuity was conducted on February 29, 2008, which revealed pure tone thresholds in his right ear, in decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
35

Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 94 percent in the right ear.  The VA audiologist reviewed the Veteran's claims file and stated that as the Veteran's hearing did not meet the regulatory criteria for hearing loss as a disabling condition under 38 C.F.R. § 3.385, and as no audiogram with objectively quantifiable hearing acuity scores was performed on separation from service in 1967, he declined to provide a nexus opinion. 

At a June 2009 videoconference hearing before the Board, the Veteran expressly defined his claim as entitlement to service connection for hearing loss of the right ear, thereby withdrawing his claim for VA compensation for left ear hearing loss.  He testified that he sustained a traumatic brain injury in service as a result of sustaining a shrapnel injury to the right side of his posterior head and neck and also from being deliberately struck on the right side of his head with a rifle barrel by a resentful fellow serviceman.  His contention is that he has right ear hearing loss that is both a symptom and a residual of his alleged in-service traumatic brain injury.  

Although the Veteran is service connected for residuals of a shell fragment wound to his posterior cervical spine and for chronic headaches, the service treatment records show normal findings on physical and X-ray examination of his head shortly after the shrapnel injury in September 1966.  His head and neurological system were also clinically normal on separation examination in November 1967.  The service treatment records and all notes relating to his treatment for headache complaints in active duty do not indicate that he sustained a traumatic concussive head injury in service, or that these headaches were precipitated by any traumatic injury.  Post-service medical records include a December 1967 VA examination report showing normal findings on examination of his head and neurological system and that his cranial nerves were intact.  A private CT scan of the Veteran's head that was performed in May 1998 also revealed normal clinical findings.  Lastly, the report of an October 2007 VA examination shows that the Veteran's chronic headaches were clinically characterized as being of the muscular tension type, which were stable and unchanged for many years.  Headaches due to traumatic head injury were not indicated.  

Therefore, in view of the foregoing discussion, the Board finds that the objective medical evidence demonstrates that no traumatic brain injury was incurred in service.  The clinical evidence does not indicate that the Veteran has any current residual pathology that may be attributed to a traumatic brain injury.  His asserted theory that his right ear hearing loss is a residual of a traumatic brain injury is thus unsupported by the medical evidence and is therefore without merit or medical validity.  The Board notes that the claimant does not possess the requisite formal medical training that would confer upon him the competence to present commentary and opinion on matters of clinical diagnosis and etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thusly, no further discussion with regard to the traumatic brain injury element of his claim is warranted.

The report of an October 2010 VA audiological examination shows that the Veteran's pure tone thresholds in his right ear, in decibels, were unchanged from the prior hearing examination of February 2008 and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
35

Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 100 percent in the right ear, which indicated an improvement over the previous score of 94 percent obtained in February 2008.  The October 2010 VA examiner stated that she reviewed the Veteran's claims file.  She also acknowledged his reported history of exposure to acoustic trauma in service from weapons' fire and no post-service occupational or recreational noise exposure.  She commented that the whispered and spoken voice testing performed on separation examination in November 1967 could not rule out the presence of hearing loss at the time because it was neither frequency nor ear specific.  Nevertheless, based on her review of the Veteran's pertinent clinical history, the VA audiologist opined that the Veteran's hearing loss is less likely as not (i.e., less than 50/50 probability) caused by or a result of military noise exposure.  In her discussion, the audiologist noted that the oldest audiogram of record is dated in 1965 and that the next earliest audiogram of record is dated in 2001.  She determined that the hearing loss presented in the 2001 audiogram is essentially unchanged when compared to current audiometric results obtained in October 2010.  Because of this limited amount of audiometric data, she could only conclude that any high frequency hearing loss experienced by the Veteran occurred at some time between 1965 and 2001.  However, because the current mild hearing loss does not meet the regulatory criteria for a disability for VA compensation purposes under 38 C.F.R. § 3.385, it is not likely that it is due to his period of military service.

The Board has considered the foregoing evidence and observes that the objective audiometric data obtained during the pendency of this claim establishes that the Veteran has met the aforementioned criteria for hearing loss of the right ear, with an auditory threshold above 40 decibels at the prescribed frequency of 4000 Hertz and a word recognition score of 88 percent, only on VA audiological examination conducted November 2, 2007.  However, objective findings obtained on the subsequent audiological examination of record on February 29, 2008, demonstrates that his hearing that did not meet § 3.385 criteria for a disabling condition and remained so on all subsequent audiograms of record that were conducted thereafter.  The Board thus concedes that the Veteran had the requisite degree of impaired hearing in his right ear, as prescribed by 38 C.F.R. § 3.385, to make him eligible to claim VA compensation for disability due to unilateral hearing loss. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when the Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim).  What must now be demonstrated is that his unilateral hearing loss of the right ear is, in fact, linked to service in order for him to at least partially prevail in his claim and be awarded service connection for impaired hearing for the period from November 2, 2007 to February 28, 2008.  

The clinical evidence does not demonstrate onset of hearing loss either during the Veteran's active duty or manifested to a compensable degree within one year following his discharge from active duty in December 1967.  The earliest objective indication of measurable hearing loss (although not disabling hearing loss as recognized by 38 C.F.R. § 3.385) that is of record is the January 2001 private audiogram.  After having considered the medical evidence indicating no traumatic brain injury in service, the Board finds that the Veteran's essential remaining contention is that he experienced onset of hearing loss in active duty as a result of his exposure to loud noise from firearms and weapons while serving in combat, and that these hearing loss symptoms progressively worsened over time since active duty, finally manifesting as right ear hearing loss that met § 3.385 criteria for a disabling condition during the pendency of this claim.  

At this juncture, the Board acknowledges that the Veteran is competent to report his perceived subjective symptoms (such as diminished hearing) and that such evidence may be used alone to establish chronicity and a nexus with service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not shown by the record to be a trained medical professional in general practice, much less in either audiology or otolaryngology.  Thusly, in the absence of such medical training and accreditation, his competence to report his perceived symptoms of diminished hearing does not mean that he is also competent to state that these represent a clinical diagnosis of high frequency sensorineural hearing loss as it pertains to his right ear.  See Layno v. Brown, 6 Vet. App. 465 (1994); Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief in the existence of a relationship between the claimed disability and military service, no matter how sincere, is not probative of a nexus to service).  The Board further notes that the October 2012 VA clinician presented an opinion that was based on her review of the Veteran's history, in which she conclusively determined that it was less likely than not that the Veteran's high frequency hearing loss is related to his service, even in light of clear evidence of his combat-related noise exposure, because it was so mild in severity even over four decades after leaving service that it was currently not even deemed disabling for VA compensation purposes.  

As to his assertion of continuity of symptomatology, namely hearing loss since service, the Board does not find the Veteran credible.  First, as noted, his service treatment records are silent with respect to complaints, treatment, or diagnosis of hearing loss in service.  Next, when he was examined in December 1967, no hearing loss was noted.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Veteran also made no reference to hearing loss.  As he was pursuing a claim for benefits, one would think he would have reported a problem with his hearing at that time if such existed.  The Veteran also made no reference to his active service or experiencing hearing loss for decades when he was evaluated in 2001.  Had the hearing loss been chronic since service, the Board believes that the Veteran would have noted such in pursuing medical care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In view of the foregoing evidence as discussed above, the Board concludes that the weight of the evidence is against a finding that the Veteran's unilateral hearing loss of his right ear was incurred during his period of active service over 40 years ago, or that his sensorineural hearing loss - as an organic disease of the nervous system - was manifest to a compensable degree within one year after his separation from active duty.  While the Board accepts the credibility of the Veteran's purported history of service onset of his perceived diminished hearing, it finds that he is not competent to state that these symptoms represented an actual clinical hearing loss disability for VA compensation purposes within the meaning of the regulation because of his lack of accreditation as a audiological clinician.  

As there is no persuasive clinical evidence linking the Veteran's present hearing loss to his period of service, his claim of entitlement to service connection for hearing loss of the right ear must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for right ear hearing loss is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


